PER CURIAM:
11 Reconsideration granted; cáse remanded. In light of the Supreme Court’s holding in Montgomery v. Louisiana, 577 U.S. —, 136 S.Ct. 718, 193 L.Ed.2d 599 (2016) that Miller v. Alabama, 567 U.S. —, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012) announced a substantive rule of constitutional law that applies retroactively, we remand the case to the 24th Judicial District Court for further proceedings consistent with the views expressed in State v. Montgomery, 13-1163 (La. 6/28/16), 194 So.3d 606, and for resentencing pursuant to La. C.Cr.P. art. 878.1.